        Case 2:05-mc-02025 Document 1835 Filed 11/13/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JODY L. HIRST                                        )
                          Plaintiff                  )
                                                     ) Civil Action No:
        v.                                           )
                                                     )
COMMISSIONER OF SOCIAL SECURITY                      )
              Defendant                              )

                                      COMPLAINT


        Jody Hirst, the plaintiff named above, makes the following representations to this

Court for the purpose of obtaining judicial review of a decision of the defendant adverse

to the plaintiff:

        1. Ms. Hirst is a resident of Pittsburgh, Allegheny County, Pennsylvania.

        2. The plaintiff complains of a decision which adversely affects her in whole in

or in part. The decision has become the final decision of the Secretary for purposes of

judicial review and bears the following caption:

        In the case of:                       Claim for:

         Jody L. Hirst                   Disability Insurance Benefits
                                             Supplemental Security Income Benefits

        3. Ms. Hirst has exhausted administrative remedies in this matter and this court

has jurisdiction for judicial review pursuant to 42 U.S.C. 405 (g).




                                             1
       Case 2:05-mc-02025 Document 1835 Filed 11/13/20 Page 2 of 2




       WHEREFORE, Jody Hirst seeks judicial review by this court and the entry of a

judgment for such relief as may be proper, including costs.



                                             Attorney for Plaintiff,
                                             Jody L. Hirst

                                             /s/Barbara E. Holmes
                                             Barbara E. Holmes
                                             BLAUFELD SCHILLER & HOLMES, LLP
                                             810 Penn Avenue, Suite 700
                                             Pittsburgh, PA 15222
                                             (412) 391-0775
                                             I.D. No: 42100




                                            2
